Citation Nr: 1028393	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  07-37 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for vision problems, claimed as 
due to carbon monoxide exposure.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from February to July 1985, May 
to August 1995, from November 1999 to April 2005 and from October 
2005 until April 2007.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision rendered by the Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

In May 2009, the Board sent this matter for review by an expert 
at the Veterans Health Administration.  In August 2009, the Board 
remanded the matter for an additional VA medical opinion.  That 
opinion has been obtained and the matter is once again before the 
Board for review.   


FINDINGS OF FACT

1.  While the Veteran experienced carbon monoxide poisoning while 
on active duty in October 2005, a current eye disability is most 
likely due to aging, and is not shown to be due to or aggravated 
by active duty service.

2.  To the extent that the Veteran has vision loss due to 
refractive error, including presbyopia and astigmatism, in the 
absence of evidence of any superimposed injury, VA compensation 
benefits are precluded by regulation.  


CONCLUSION OF LAW

The criteria for service connection for vision problems, claimed 
as due to carbon monoxide poisoning, have not been met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In a June 2006 letter, VA satisfied these criteria.  In the 
letter, the RO advised the Veteran of the basic criteria for 
service connection and explained VA's duties to assist her in 
obtaining evidence relevant to the claim.   

In addition, the United States Court of Appeals for Veterans 
Claims has observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication:  (1) Veteran status; 
(2) existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of disability; 
and (5) effective date.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a) (2002).  
Compliance with the first Pelegrini II element requires notice of 
these five elements in initial ratings cases.  See Dunlop v. 
Nicholson, 21 Vet. App. 112 (2006).  Here, the Veteran was 
advised of this criterion in a November 2006 letter.    

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records are in the file.  In 
addition, the RO has obtained identified VA outpatient treatment 
records.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).  Here, the Veteran underwent 
VA examinations in July 2006 and October 2009.  The examination 
report reflects consideration of the Veteran's current 
complaints, and includes appropriate examination findings and 
diagnoses and opinions consistent with the evidence of record.  
The Board therefore concludes that the examinations are adequate 
for decision-making purposes.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  38 C.F.R. § 4.2 (2009). 

Moreover, in July 2009, the Veteran's claims file was reviewed by 
a physician from the Veterans Health Administration.  The 
physician provided an opinion as to the issue on appeal.  

The Board further finds that there has been substantial 
compliance with the terms of its August 2009 remand directive.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.

II.  Analysis

The Board notes that the Veteran reported red eyes and dimming of 
vision on a February 2005 post-deployment health questionnaire 
and she subsequently reported blurry vision.  In addition, she 
experienced carbon monoxide poisoning while on active duty on 
October 28, 2005.  

During a VA examination in July 2006, she was diagnosed with 
blepharitis, meibomianitis, early cataracts and presbyopia.  The 
July 2006 VA examiner did not comment on the etiology of the 
diagnosed disorders or any possible nexus between such diagnoses 
and the Veteran's in-service vision and eye complaints.  

The Veteran's claims file was reviewed by a VHA examiner in July 
2009.  The examiner reviewed the Veteran's service records and 
post-service history.  The examiner noted that the ophthalmologic 
exams revealed blephahritis and meibomianitis and early 
cataracts.  The examiner noted that blepharitis and meibomianitis 
were inflammatory conditions of glands around the eyes that were 
caused by excessive oily secretions associated with seborrhea, 
rosacea, and allergy.  The examiner stated that these were common 
focal eye problems that were not related to chronic carbon 
monoxide exposure or to neurological problems.  The examiner did 
not comment as to a possible nexus between such diagnoses and the 
Veteran's in-service vision and eye complaints.  

The Veteran underwent additional VA examination in October 2009.  
Again, the Veteran's claims file and medical records were 
reviewed.  The examiner noted that the Veteran's refractive error 
was consistent with mild astigmatism and age appropriate 
presbyopia.  Following a physical examination and review of the 
records, the examiner opined that the Veteran's vision problems 
were age related and not caused by service or exposure to carbon 
monoxide during service.  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. 
App. 247 (1999).  

For certain chronic disorders, including organic diseases of the 
nervous system, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2008), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

The agency of original jurisdiction (AOJ) also considered, and 
rejected, entitlement to service connection based on an 
undiagnosed illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
However, that theory has never been asserted by the Veteran.  In 
the absence of either any contention by the Veteran or any 
evidence suggesting that an undiagnosed illness in fact exists, 
the Board sees no reason to discuss the matter.

The Board has reviewed all the evidence of record, but finds that 
the preponderance of the evidence is against the claim.  First, 
the most recent VA examination evidence revealed that the Veteran 
has refractive error and presbyopia.  The examiner opined that 
such were due to the aging process and not due to service or 
carbon monoxide exposure during service.  Moreover, for purposes 
of entitlement to benefits, the law provides that refractive 
errors of the eyes are congenital or developmental defects and 
are not a disease or injury within the meaning of applicable 
legislation.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of the 
eyes, including myopia, presbyopia, and astigmatism, even if 
visual acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating to 
service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Thus, VA 
regulations specifically prohibit service connection for 
refractive errors of the eyes unless such defect was subjected to 
a superimposed disease or injury which created additional 
disability.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 
Fed. Reg. 45,711) (Oct. 30, 1990).  While the evidence reveals 
exposure to carbon monoxide, it did not show that it resulted in 
a superimposed injury to the eyes.  Even assuming such, the VA 
examiner in October 2009 opined that the current eye conditions 
were due to the aging process and not due to service or carbon 
monoxide exposure during service.  

In addition, to the extent that the Veteran has an eye disability 
other than refractive error and presbyopia, such as blephahritis, 
meibomianitis and early cataracts, the VHA examiner opined that 
these "common focal eye problems" were not related to chronic 
carbon monoxide exposure.  This constitutes the most probative 
evidence addressing the etiology of the eye conditions other than 
refractive error.  

Other than the Veteran's unsubstantiated lay opinion, there is no 
other persuasive competent evidence addressing the likely 
etiology of any current eye disorder.  In terms of the Veteran's 
lay testimony, while it is clear that she was exposed to carbon 
monoxide fumes during a period of active duty, she has not shown 
to have expertise in either diagnosing eye conditions or offering 
an opinion linking such to carbon monoxide exposure during 
service.  Indeed, opinions as to medical causation are generally 
outside of the competency of a lay person, and the Veteran's 
contended causal relationship between her current eye condition 
and service cannot be given significant probative weight.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In making this determination, the Board has considered the 
doctrine of reasonable doubt, but finds that the record does not 
provide an approximate balance of negative and positive evidence 
on the merits.  The Board is unable to identify a reasonable 
basis for granting service connection for vision problems, 
claimed as due to carbon monoxide exposure.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009).  


ORDER


Service connection for vision problems, claimed as due to carbon 
monoxide exposure is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


